___________

                          Nos. 95-3601/4140
                             ___________


Dennis Russell,                  *
                                 *
          Appellant,             *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   Western District of Arkansas.
Larry Norris, Director,          *
Arkansas Department of           *         [UNPUBLISHED]
Correction,                      *
                                 *
          Appellee.              *

                             __________

                  Submitted:   January 5, 1996

                       Filed: January 19, 1996
                             __________

Before WOLLMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                             ___________


PER CURIAM.


     Dennis Russell appeals from the district court's1 denials of
his motions for an evidentiary hearing and for reconsideration of
an earlier dismissal of his 28 U.S.C. § 2254 petition. We construe
the motions as Federal Rule of Civil Procedure 60(b) motions and
affirm.


     Because Russell's original appeal in his section 2254 petition
was untimely, we review the district court's denial of Russell's
subsequent 60(b) motion only for abuse of discretion without


      1
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
considering the merits of the section 2254 petition. Robinson v.
Armontrout, 8 F.3d 6, 6-7 (8th Cir. 1993).     Rule 60(b) relief
requires an adequate showing of extraordinary circumstances. Id.
at 7.   We find no abuse of discretion because Russell made no
adequate showing for relief.


    Accordingly, we affirm.   8th Cir. R. 47A(a).


    A true copy.


         Attest:


              CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-